Citation Nr: 1520118	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-49 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a right hip disability on a direct basis.

2. Entitlement to service connection for a right hip disability as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984 and from December 1984 to January 2002.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified before the undersigned at a Board videoconference hearing held in October 2011; the transcript of the hearing is of record.

This matter was remanded by the Board in March 2012 and July 2014 for further development.

The appeal as to the issue of service connection for a right hip disability on a direct basis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Right hip disability is not caused or aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

Right hip disability is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim.

A.  Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2010.

B.  Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records and service personnel records have been obtained and appear to be complete.  Also, VA obtained any outstanding and relevant post service treatment records referable to the lumbar spine and right hip.

The Veteran has undergone VA examinations in connection with his claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2).  The claim has been twice remanded - the first time to obtain and examination/opinion and the second time to obtain an adequate opinion.  The Board finds that the April 2012 examination was adequate, however the opinion was not.  This was cured by the July 2014 remand directive ordering a new opinion.  An August 2014 medical opinion was obtained and as this is adequate, the Board finds there was substantial compliance with the previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the October 2011 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Analysis

Considering the facts solely under the theory of secondary service connection, the Board finds that the most probative evidence of record weighs against the Veteran's claim.  

The Veteran avers that his right hip degenerative joint disease was either caused or aggravated by his service-connected spondylolisthesis with spondylolysis of the lumbar spine ("lumbar spine disability").  The Board notes that the Veteran does not contend and the record, to include the service treatment records, does not show that the right hip disability at any point predated the lumbar spine disability.  Instead, his contentions are clear that his right hip pain was present with his back pain in service, as he has noticed pain in both areas simultaneously.  See October 2011 Bd. Hrg. Tr. at 4.  Although he believes the fall in service to be the "starting point" of his right hip disability, he contends that his hip pain is related to his lower back pain as the pain occurred together.  See VA Form 9.  The Veteran stated that he has not thought to separately receive treatment for his right hip disability because he has assumed that the pain in the hip was related to the lumbar spine.  See October 2011 Bd. Hrg. Tr. at 10-11.  He testified that the only time he has had injury to the hip was in connection with service and with his back disability.  See id. at 11.  The Board notes that the service treatment records show complaints of both back pain and radiating pain down the hips to the thighs (when standing).  There is nothing documented in the service treatment records that supports a causal relationship between the right hip pathology and the lumbar spine, nor does the Veteran state that the service records show such a relationship.  

The Board notes that there is no probative opinion supporting the contention that the Veteran has right hip degenerative joint disease that is caused or aggravated by his service-connected lumbar spine disability.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  As such, the Veteran is certainly competent and credible, in this instance, with respect to describing the fact that his right hip pain and back pain are present together and have onset around the same time.  However, the etiology of right hip degenerative joint disease, to include medical causation and/or aggravation by spondylolisthesis with spondylolysis of the lumbar spine is a complex medical matter beyond the expertise of a layperson.  Jandreau, 492 F. 3d 1372.  In this instance, no individual with appropriate medical expertise has attributed a cause and effect relationship between the Veteran's right hip disability and his service-connected lumbar spine disability.  

After careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of record as to the relationship between the right hip disability and the service-connected spondylolisthesis with spondylolysis of the lumbar spine is the medical opinion from the August 2014 VA examiner.  The examiner considered the evidence of record, to include the Veteran's specific history, and concluded that the right hip disability was less likely than not proximately due to, the result of, or aggravated by the lumbar spine disability.  He reasoned that for a lumbar spine condition to produce degenerative joint disease in a hip, the spine condition would have to result in an antalgic gait, leading to unequal weight distribution and unilateral joint stress.  He noted that in the June 2010 VA examination, the Veteran had a normal gait without evidence of abnormal weight bearing.  Furthermore, he reasoned that while it is possible for a unilateral radiculopathy to produce sufficient pain and/or leg weakness to alter gait, this Veteran's EMG in August 2010 showed no evidence of a right lumbar radiculopathy, and the neurological examination in July 2010 did not show any objective neurological deficits.  Thus, taking into account the absence of radiculopathy and the absence of an antalgic gait, the examiner found that it was less likely as not that the Veteran's lumbar spine disability was responsible for his degenerative joint disease of the right hip.  The examiner also addressed aggravation and stated that in the absence of an antalgic gait and radiculopathy, it is less likely as not that the right hip disability could be aggravated by the lumbar spine disability.  

A medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the August 2014 VA examiner provided a clear conclusion with supporting rationale that considered the specific facts of the Veteran's case in finding that there was no causation or aggravation present with respect to the relationship between the right hip disability and the service-connected lumbar spine disability.  He cited to specific medical findings in the Veteran's record and his knowledge of medical principles to support his conclusions.  For these reasons, this examiner's opinion is more probative than any other evidence of record, to include the Veteran's contentions, as to explaining a relationship (or lack thereof) - specifically causation and aggravation - concerning the Veteran's right hip disability and his service-connected lumbar spine disability.  

In support of his claim, the Veteran has submitted online articles referable to degenerative joint disease and sciatica.  At his Board hearing, the Veteran indicated that these articles would hopefully establish that the arthritis in his right hip is not simply due to age; rather he believes these articles can show that degenerative arthritis is traumatic in origin.  See October 2011 Bd. Hrg. Tr. at 11-12, 14-15.  However, such evidence is not directly relevant to, and thus is not probative of, this Veteran's claim - particularly in the absence of a supporting medical opinion or other probative linking this evidence to the Veteran's claim.  Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998) (pertaining to medical treatise evidence).  In this sense, these articles do not suggest that the right hip disability is either caused or aggravated by the service-connected lumbar spine disability.  Thus, they are not relevant or probative.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a right hip disability as secondary to a service-connected disease or injury is denied.


REMAND

On review, the Board finds that a remand is necessary to obtain an addendum medical opinion on the issue of service connection for a right hip disability on a direct basis.  In this regard, the Board notes that the August 2014 VA examiner rendered an adequate medical opinion regarding secondary service connection, however, his opinion with respect to direct service connection appears to only have relied upon the fact that the Veteran's "service treatment records are silent with regard to any injury to his right hip or complaints of right hip pain or discomfort."  However, the record clearly reveals that the Veteran relates his right hip arthritis to a fall in service in 1987, at which point he was unable to distinguish between sciatic pain and hip pain.  There is a June 1986 Report of Medical History reflecting the Veteran's complaint of daily pain down his hips to either one or both thighs after standing a while.  

The Veteran's statements must be taken into consideration when rendering a medical opinion on direct service connection.

Accordingly, the case is REMANDED for the following action:

1. Request an addendum medical opinion from the August 2014 VA examiner, Dr. T.P.  If he is not available, request the opinion from another appropriate examiner who must review the claims file prior to rendering an opinion.  

The examiner should provide an opinion, with complete rationale, as to whether it is at least as likely as not that the Veteran's degenerative joint disease of the right hip is related to any event in service, to include as a result of a fall sustained in 1987 and his complaints of feeling pain down his hips.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2. Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


